1

2

3                                                                                  JS-6
4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   HELEN LANGLEY,                               )   Case No. CV 17-5490 FMO (JEMx)
                                                  )
12                        Plaintiff,              )
                                                  )
13                 v.                             )   ORDER DISMISSING ACTION WITHOUT
                                                  )   PREJUDICE
14   CITY OF LOS ANGELES, et al.,                 )
                                                  )
15                        Defendant(s).           )
                                                  )
16

17          Pursuant to the Mediator’s Report October 25, 2018, indicating that the above-captioned

18   action has been settled, IT IS ORDERED that the instant action is hereby dismissed without costs

19   and without prejudice to the right, upon good cause shown within 60 days from the filing date

20   of this Order, to re-open the action if settlement is not consummated. The court retains full

21   jurisdiction over this action and this Order shall not prejudice any party to this action.

22   Dated this 26th day of October, 2018.

23
                                                                           /s/
24                                                                  Fernando M. Olguin
                                                               United States District Judge
25

26

27

28
